KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent.
In her asylum application, Prasad said that her reason for seeking asylum in the United States was that “I was harassed, humiliated, beaten, looted, raped.” Of course, rape is the most serious of her allegations, but it is striking that she mentions that she was looted, yet fails to mention that her store was burned out in her application. When she does mention arson in her application, in her “background information,” she claims that Indians’ “houses” were set on fire, but she again fails to mention that her store was set on fire. Then at her asylum interview she yet again failed to mention that her shop was burned down, despite making six other changes to her application. She was also given the opportunity to amend her asylum application at the beginning of the immigration hearing, and while she made four changes at that time, she did not say that her shop was burned to the ground. The omission of the burning of her shop was a significant and relevant omission, which sufficiently supports the immigration judge’s adverse credibility finding.1

. See Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004).